DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the after Final Amendment filed 10/12/2021, which was approved for entry.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Michael Lasky on October 27, 2021.
The application has been amended as follows: 
IN THE CLAIMS:
In claims 1 and 11,
“the string of lights” on line 3 has been deleted and replaced by  --said string of lights-- respectively,
“said string of lights” on line 22 has been deleted and replaced by  --said string-- respectively,
 “Wherein” on line 28 has been deleted and replaced by -- wherein – respectively.


Allowable Subject Matter
Claims 1-6, 8-12, and 17-20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
one of ordinary skill in the art would not have been motivated to modify the teaching of Pitot et al. to further includes, among other things, the specific of a system for configuring the a display of lights in a string of lights comprising the assigned color being saved to a color matrix display which is capable of saving multiple colors thereon where the display includes a non-color transitional characteristic selector which allows user selectable input to select a non-color characteristic to transition from each indicated on the color matrix display so that when the colors and non-color characteristics are selected and transmitted to the addressed string, they will display a sequence of previously saved colors and non- color transition characteristics between colors (claim 1), the specific of a system for configuring a display of lights in a string of lights comprising the display being further configured to display the assigned color and non-color characteristics of individual lamps which are transmitted to said lamps so that when the colors and non-color characteristics are selected and transmitted to the string, the characteristics will display individual lamps with their corresponding to the color and non-color characteristics, and further including a receiver in a display unit for receiving polling information from said controller to determine which lamps on said string have reachable addresses (claim 11).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Cho whose telephone number is (571)272-1802.  The examiner can normally be reached on M-F 7:30 AM -4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
James Cho
Examiner, Art Unit 2844
	
/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844